FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of November 7, 2014 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 46a, Avenue John F. Kennedy L-1855 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-Fü Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes Noü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris' Consolidated Condensed Interim Financial Statements for the nine-month period ended September 30, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 7, 2014 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary TENARIS S.A. CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS SEPTEMBER 30, 2014 29, Avenue de la Porte-Neuve – 3rd Floor. L - 2227 Luxembourg CONSOLIDATED CONDENSED INTERIM INCOME STATEMENT (all amounts in thousands of U.S. dollars, unless otherwise stated) Three-month period ended September 30, Nine-month period ended September 30, Notes Continuing operations (Unaudited) (Unaudited) Net sales 3 Cost of sales 4 ) Gross profit Selling, general and administrative expenses 5 ) Other operating income (expense), net ) ) Operating income Finance Income 6 Finance Cost 6 ) Other financial results 6 ) ) Income before equity in earnings of non-consolidated companies and income tax Equity in earnings of non-consolidated companies Income before income tax Income tax ) Income for the period Attributable to: Owners of the parent Non-controlling interests Earnings per share attributable to the owners of the parent during the period: Weighted average number of ordinary shares (thousands) Continuing operations Basic and diluted earnings per share (U.S. dollars per share) Basic and diluted earnings per ADS (U.S. dollars per ADS) (1) (1) Each ADS equals two shares. CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME (all amounts in thousands of U.S. dollars) Three-month period ended September 30, Nine-month period ended September 30, (Unaudited) (Unaudited) Income for the period Items that will not be reclassified to profit or loss: Remeasurements of post employment benefit obligations - - Income tax on items that will not be reclassified ) - ) - - - Items that may be reclassified subsequently to profit or loss: Currency translation adjustment ) ) ) Change in value of available for sale financial instruments and cash flow hedges ) ) ) Share of other comprehensive income of non-consolidated companies: - Currency translation adjustment ) - Changes in the fair value of derivatives held as cash flow hedges ) ) Income tax relating to items that may be reclassified ) ) Other comprehensive (loss) income for the period, net of tax ) ) ) Total comprehensive income for the period Attributable to: Owners of the parent Non-controlling interests The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2013. CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION (all amounts in thousands of U.S. dollars) At September 30, 2014 At December 31, 2013 Notes (Unaudited) ASSETS Non-current assets Property, plant and equipment, net 8 Intangible assets, net 9 Investments in non-consolidated companies Other investments Deferred tax assets Receivables Current assets Inventories Receivables and prepayments Current tax assets Trade receivables Available for sale assets Other investments 10 Cash and cash equivalents 10 Total assets EQUITY Capital and reserves attributable to owners of the parent Non-controlling interests Total equity LIABILITIES Non-current liabilities Borrowings Deferred tax liabilities Other liabilities Provisions Current liabilities Borrowings Current tax liabilities Other liabilities Provisions Customer advances Trade payables Total liabilities Total equity and liabilities The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2013. CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY (all amounts in thousands of U.S. dollars) Attributable to owners of the parent Share Capital (1) Legal Reserves Share Premium Currency Translation Adjustment Other Reserves Retained Earnings(2) Total Non-controlling interests Total (Unaudited) Balance at December 31, 2013 ) ) Income for the period - Currency translation adjustment - - - ) - - ) ) ) Remeasurements of post employment benefit obligations, net of taxes - 1 Change in value of available for sale financial instruments and cash flow hedges net of tax - ) - ) ) Share of other comprehensive income of non-consolidated companies - - - ) ) - ) - ) Other comprehensive (loss) income for the period - - - ) - ) ) ) Total comprehensive income for the period - - - ) Acquisition of non-controlling interests - 8 - 8 ) ) Dividends paid in cash - ) Balance at September 30, 2014 ) ) Attributable to owners of the parent Share Capital (1) Legal Reserves Share Premium Currency Translation Adjustment Other Reserves Retained Earnings Total Non-controlling interests Total (Unaudited) Balance at December 31, 2012 ) ) Income for the period - Currency translation adjustment - - - ) - - ) ) Hedge reserve, net of tax - Share of other comprehensive income of non-consolidated companies - - - ) - ) - ) Other comprehensive (loss) income for the period - - - ) - ) ) Total comprehensive income for the period - - - ) Acquisition of non-controlling interests - ) - ) ) Dividends paid in cash - ) Balance at September 30, 2013 ) ) (1) The Company has an authorized share capital of a single class of 2.5 billion shares having a nominal value of USD1.00 per share. As of September 30, 2014 and 2013 there were 1,180,536,830 shares issued. All issued shares are fully paid. (2) The Distributable Reserve and Retained Earnings as of September 30, 2014 calculated in accordance with Luxembourg Law are disclosed in Note 11. The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2013. CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS (all amounts in thousands of U.S. dollars) Nine-month period ended September 30, Notes Cash flows from operating activities (Unaudited) Income for the period Adjustments for: Depreciation and amortization 8 & 9 Income tax accruals less payments Equity in earnings of non-consolidated companies ) ) Interest accruals less payments, net ) ) Changes in provisions ) Changes in working capital Other, including currency translation adjustment ) ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures 8 & 9 ) ) Advance to suppliers of property, plant and equipment ) Investment in non-consolidated companies 12 ) - Acquisitionof subsidiaries 12 ) - Net loan to non-consolidated companies 12 ) - Proceeds from disposal of property, plant and equipment and intangible assets Dividends received from non-consolidated companies Changes in investments in short terms securities ) ) Net cash used in investing activities ) ) Cash flows from financing activities Dividends paid 7 ) ) Dividends paid to non-controlling interest in subsidiaries ) ) Acquisitions of non-controlling interests ) ) Proceeds from borrowings (*) Repayments of borrowings (*) ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Movement in cash and cash equivalents At the beginning of the period Effect of exchange rate changes ) ) Decrease in cash and cash equivalents ) ) At September 30, At September 30, Cash and cash equivalents Cash and bank deposits Bank overdrafts ) ) (*) Mainlyrelated to the renewal of short-term local facilities carried out during the nine-month period ending September 30, 2014 and 2013, respectively. The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2013. NOTES TO THE CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS 1 General information 2 Accounting policies and basis of presentation 3 Segment information 4 Cost of sales 5 Selling, general and administrative expenses 6 Financial results 7 Dividend distribution 8 Property, plant and equipment, net 9 Intangible assets, net 10 Other investments and Cash and cash equivalents 11 Contingencies, commitments and restrictions to the distribution of profits 12 Non consolidated companies and business combinations 13 Related party transactions 14 Fair value 15 Subsequent event NOTES TO THE CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (In the notes all amounts are shown in U.S. dollars, unless otherwise stated) 1 General information Tenaris S.A. (the "Company") was established as a public limited liability company (Société Anonyme) under the laws of the Grand-Duchy of Luxembourg on December 17, 2001. The Company holds, either directly or indirectly, controlling interests in various subsidiaries in the steel pipe manufacturing and distribution businesses. References in these Consolidated Condensed Interim Financial Statements to "Tenaris" refer to Tenaris S.A. and its consolidated subsidiaries. A list of the principal Company’s subsidiaries is included in Note 30 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2013. The Company’s shares trade on the Buenos Aires Stock Exchange, the Italian Stock Exchange and the Mexican Stock Exchange; the Company’s American Depositary Securities (“ADS”) trade on the New York Stock Exchange. These Consolidated Condensed Interim Financial Statements were approved for issuance by the Company’s board of directors on November 5, 2014. 2 Accounting policies and basis of presentation These Consolidated Condensed Interim Financial Statements have been prepared in accordance with IAS 34, “Interim Financial Reporting”. The accounting policies used in the preparation of these Consolidated Condensed Interim Financial Statements are consistent with those used in the audited Consolidated Financial Statements for the year ended December 31, 2013. These Consolidated Condensed Interim Financial Statements should be read in conjunction with the audited Consolidated Financial Statements for the year ended December 31, 2013, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standard Board (“IASB”) and adopted by the European Union (“EU”). The preparation of Consolidated Condensed Interim Financial Statements in conformity with IFRS requires management to make certain accounting estimates and assumptions that might affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the balance sheet dates, and the reported amounts of revenues and expenses for the reported periods. Actual results may differ from these estimates. Material inter-company transactions, balances and unrealized gains (losses) on transactions between Tenaris’s subsidiaries have been eliminated in consolidation. However, since the functional currency of some subsidiaries is its respective local currency, some financial gains (losses) arising from inter-company transactions are generated. These are included in the Consolidated Condensed Interim Income Statement under Other financial results. There were no changes in valuation techniques during the period and there have been no changes in the risk management department or in any risk management policies since the year ended December 31, 2013. Whenever necessary, certain comparative amounts have been reclassified to conform to change in presentation in current period. In 2013, Argentina enacted a law that amends its Income tax law. The law includes a new 10% withholding tax on dividend distributions made by Argentine companies to foreign beneficiaries. Accordingly, as of September 30, 2013, the Company recorded an income tax provision of $45.4 million, for the deferred tax liability on reserves for future dividends at Tenaris’s Argentine subsidiaries. As of September 30, 2014, the balance amounted to $20.3 million. New accounting pronouncements have been issued after December 31, 2013 and relevant for Tenaris IFRS 15, “Revenue from contracts with customers” In May 2014, the IASB issued IFRS 15, "revenue from contracts with customers", which sets out the requirements in accounting for revenue arising from contracts with customers and which is based on the principle that revenue is recognized when control of a good or service is transferred to the customer. IFRS 15 must be applied annual periods beginning on or after January 1, 2017. 2 Accounting policies and basis of presentation (Cont.) New accounting pronouncements have been issued after December 31, 2013 and relevant for Tenaris (Cont.) IFRS 9, “Financial instruments” In July 2014, the IASB issued IFRS 9, "Financial instruments", which replaces the guidance in IAS 39. It includes requirements on the classification and measurement of financial assets and liabilities, as well as an expected credit losses model that replaces the current incurred loss impairment model. IFRS 9 must be applied on annual periods beginning on or after January 1, 2018. These standards are not effective for the financial year beginning January 1, 2014 and have not been early adopted. These standards have not been endorsed by the EU. The Company's management has not yet assessed the potential impact that the application of these standards may have on the Company's financial condition or results of operations 3Segment Information Reportable operating segment (all amounts in thousands of U.S. dollars) (Unaudited) Nine-month ended September 30, 2014 Tubes Other Total IFRS - Net Sales (*) Management View - Operating income · Differences in cost of sales and others ·Depreciation and amortization ) 93 ) IFRS - Operating income Financial income (expense), net Income before equity in earnings of non-consolidated companies and income tax Equity in earnings of non-consolidated companies Income before income tax Capital expenditures Depreciationand amortization (all amounts in thousands of U.S. dollars) (Unaudited) Nine-month ended September 30, 2013 Tubes Other Total Management View - Net Sales ·Sales of energy, surplus raw materials and others - IFRS - Net Sales Management View - Operating income · Differences in cost of sales and others ) ) ·Depreciation and amortization ) IFRS - Operating income Financial income (expense), net ) Income before equity in earnings of non-consolidated companies and income tax Equity in earnings of non-consolidated companies Income before income tax Capital expenditures Depreciationand amortization (*) In 2014, the company aligned the presentation of sales between Management and IFRS view. In the nine-month period ended September 30, 2014, net income under management view amounted to $954.9 million, while under IFRS amounted to $1.171.3 million. In addition to the above, the main differences arise from the impact of functional currencies on financial result, income taxes as well as the result of investments in non-consolidated companies. 3Segment Information (Cont.) Geographical information (Unaudited) (all amounts in thousands of U.S. dollars) North America South America Europe Middle East & Africa Far East & Oceania Total Nine-month ended September 30, 2014 Net sales Capital expenditures Depreciation and amortization Nine-month ended September 30, 2013 Net sales Capital expenditures Depreciation and amortization Allocation of net sales to geographical information is based on customer location. Allocation of depreciation and amortization is based on the geographical location of the underlying assets. There are no revenues from external customers attributable to the Company’s country of incorporation (Luxembourg). For geographical information purposes, “North America” comprises Canada, Mexico and the United States; “South America” comprises principally Argentina, Brazil, Colombia, Ecuador and Venezuela; “Europe” comprises principally Italy, Norway and Romania; “Middle East and Africa” comprises principally Angola, Iraq, Nigeria, Saudi Arabia and United Arab Emirates; “Far East and Oceania” comprises principally China, Indonesia and Japan. 4Cost of sales Nine-month period ended September 30, (all amounts in thousands of U.S. dollars) (Unaudited) Inventories at the beginning of the period Plus: Charges of the period Raw materials, energy, consumables and other Increase in inventory due to business combinations - Services and fees Labor cost Depreciation of property, plant and equipment Amortization of intangible assets Maintenance expenses Allowance for obsolescence Taxes Other Less: Inventories at the end of the period ) ) 5Selling, general and administrative expenses Nine-month period ended September 30, (all amounts in thousands of U.S. dollars) (Unaudited) Services and fees Labor cost Depreciation of property, plant and equipment Amortization of intangible assets Commissions, freight and other selling expenses Provisions for contingencies Allowances for doubtful accounts Taxes Other 6Financial results (all amounts in thousands of U.S. dollars) Nine-month period ended September 30, (Unaudited) Interest Income Interest from available-for-sale financial assets - Net result on changes in FV of financial assets at FVTPL ) Net result on available-for-sale financial assets - Finance income Finance Cost ) ) Net foreign exchange transactions results (*) Foreign exchange derivatives contracts results ) Other ) ) Other Financial results ) Net Financial results ) (*) For the nine month period ended September 30, 2014 include the positive impact from the Argentine peso devaluation against the U.S. dollar on the Argentine peso denominated borrowings and liabilities 7Dividend distribution On May 7, 2014 the Company’s Shareholders approved an annual dividend in the amount of $0.43 per share ($0.86 per ADS). The amount approved included the interim dividend previously paid in November 21, 2013 in the amount of $0.13 per share ($0.26 per ADS). The balance, amounting to $0.30 per share ($0.60 per ADS), was paid on May 22, 2014. In the aggregate, the interim dividend paid in November 2013 and the balance paid in May 2014 amounted to approximately $507.6 million. On May 2, 2013 the Company’s Shareholders approved an annual dividend in the amount of $0.43 per share ($0.86 per ADS). The amount approved included the interim dividend previously paid in November 22, 2012 in the amount of $0.13 per share ($0.26 per ADS). The balance, amounting to $0.30 per share ($0.60 per ADS), was paid on May 23, 2013. In the aggregate, the interim dividend paid in November 2012 and the balance paid in May 2013 amounted to approximately $507.6 million. 8Property, plant and equipment, net (all amounts in thousands of U.S. dollars) (Unaudited) Nine-month period ended September 30, Opening net book amount Currency translation adjustment ) ) Additions (*) Disposals ) ) Increase due to business combinations- consolidation of joint operations Transfers ) ) Depreciation charge ) ) At September 30, (*)The increase is mainly due to the progress in the construction of the greenfield seamless facility in Bay City, Texas. 9 Intangible assets, net (all amounts in thousands of U.S. dollars) (Unaudited) Nine-month period ended September 30, Opening net book amount Currency translation adjustment ) ) Additions Increase due to business combinations - Transfers Amortization charge ) ) Disposals ) ) At September 30, 10Other investments and Cash and cash equivalents At September 30, At December 31, Other investments (Unaudited) Fixed Income (time-deposits, zero coupon bonds, commercial papers) Bonds and other fixed Income Fund Investments Cash and cash equivalents Cash at banks Liquidity funds Short – term investments 11Contingencies, commitments and restrictions to the distribution of profits Contingencies This note should be read in conjunction with Note 26 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2013. Tenaris is from time to time subject to various claims, lawsuits and other legal proceedings, including customer claims, in which third parties are seeking payment for alleged damages, reimbursement for losses or indemnity. Some of these claims, lawsuits and other legal proceedings involve highly complex issues, and often these issues are subject to substantial uncertainties. Accordingly, potential liability with respect to a large portion of such claims, lawsuits and other legal proceedings cannot be estimated with certainty. Management with the assistance of legal counsel periodically reviews the status of each significant matter and assesses potential financial exposure. If a potential loss from a claim, lawsuit or proceeding is considered probable and the amount can be reasonably estimated, a provision is recorded. Accruals for loss contingencies reflect a reasonable estimate of the losses to be incurred based on information available to management as of the date of preparation of the financial statements, and take into consideration litigation and settlement strategies. The Company believes that the aggregate provisions recorded for potential losses in these financial statements are adequate based upon currently available information. However, if management’s estimates prove incorrect, current reserves could be inadequate and Tenaris could incur a charge to earnings which could have a material adverse effect the results of operations, financial condition, net worth and cash flows. Set forth below is a description of Tenaris's material ongoing legal proceedings: ■ Tax assessment in Italy A Tenaris Italian company received on December 24, 2012 a tax assessment from the Italian tax authorities related to allegedly omitted withholding tax on dividend payments made in 2007. The assessment, which was for an estimated amount of EUR282 million (approximately $355 million), comprising principal, interest and penalties, was appealed with the tax court in Milan. In February 2014, the tax court issued its decision on this tax assessment, partially reversing the assessment for 2007 and lowering the claimed amount to approximately EUR9 million (approximately $11 million), including principal, interest and penalties. On October 2, 2014, the Italian tax authorities appealed against the tax court decision on the first assessment. On December 24, 2013, the company received a second tax assessment from the Italian tax authorities related to allegedly omitted withholding tax on dividend payments made in 2008. This second assessment, based on the same arguments of the first assessment,is for an estimated amount, as of September 30, 2014, of EUR248 million (approximately $312 million), comprising principal interest and penalties. On February 20, 2014, the assessment for 2008 was appealed with the tax court in Milan. Based on the tax court decision on the first assessment, Tenaris believes that it is not probable that the ultimate resolution of the second tax assessment will result in a material obligation. ■ Companhia Siderúrgica Nacional (CSN) - Lawsuit In 2013, Confab was notified of a lawsuit filed in Brazil by Companhia Siderúrgica Nacional (CSN) and various entities affiliated with CSN against Confab and the other entities acquiring Usiminas shares in the January 2012 transaction. The CSN lawsuit alleges that, under applicable Brazilian laws and rules, the acquirers were required to launch a tag-along tender offer to all non-controlling holders of Usiminas ordinary shares for a price per share equal to 80% of the price per share paid in such acquisition, or BRL28.8, and seeks an order to compel the acquirers to launch an offer at that price plus interest. If so ordered, the offer would need to be made to 182,609,851 ordinary shares of Usiminas not belonging to Usiminas’s control group, and Confab would have a 17.9% share in the offer. On September 23, 2013, the first instance court issued its decision finding in favour of Confab and the other defendants and dismissing the CSN lawsuit. The claimants appealed the court decision and the defendants filed their response to the appeal. It is expected that the court of appeals will issue its judgment on the appeal within two years of the date hereof. Tenaris believes that CSN's allegations are groundless and without merit, as confirmed by several opinions of Brazilian counsel and previous decisions by Brazil's securities regulator Comissão de Valores Mobiliários, including a February 2012 decision determining that the above mentioned acquisition did not trigger any tender offer requirement and, more recently, the first instance court decision on this matter referred to above. Accordingly, no provision was recorded in these Consolidated Condensed Interim Financial Statements. 11 Contingencies, commitments and restrictions to the distribution of profits (Cont.) Commitments Set forth is a description of Tenaris’s main outstanding commitments: ■ A Tenaris company is a party to a contract with Nucor Corporation under which it is committed to purchase on a monthly basis a minimum volume of hot-rolled steel coils at prices that are negotiated annually by reference to prices to comparable Nucor customers. The contract became effective in May 2013 and will be in force until December 2017; provided, however, that either party may terminate the contract at any time after January 1, 2015 with 12-month prior notice. As of September 30, 2014, the estimated aggregate contract amount through December 31, 2015, calculated at current prices, is approximately $339 million. ■ A Tenaris company entered into a contract with Siderar, a subsidiary of Ternium S.A. (“Ternium”) for the supply of steam generated at the power generation facility that Tenaris owns in the compound of the Ramallo facility of Siderar. Under this contract, Tenaris is required to provide to Siderar 250 tn/hour of steam through to 2018, and Siderar has the obligation to take or pay this volume. The amount of this gas supply agreement totals approximately $56 million. ■ A Tenaris company, entered into various contracts with suppliers pursuant to which it committed to purchase goods and services for a total amount of approximately $490 million related to the investment plan toexpand Tenaris’s US operations with the construction of a state-of-the-art seamless pipe mill in Bay City, Texas. Restrictions to the distribution of profits and payment of dividends As of September 30, 2014, equity as defined under Luxembourg law and regulations consisted of: (all amounts in thousands of U.S. dollars) Unaudited Share capital Legal reserve Share premium Retained earnings including net income for the period ended September 30, 2014 Total equity in accordance with Luxembourg law At least 5% of the Company’s net income per year, as calculated in accordance with Luxembourg law and regulations, must be allocated to the creation of a legal reserve equivalent to 10% of the Company’s share capital. As of September 30, 2014, this reserve was fully allocated and additional allocations to the reserve are not required under Luxembourg law. Dividends may not be paid out of the legal reserve. The Company may pay dividends to the extent, among other conditions, that it has distributable retained earnings calculated in accordance with Luxembourg law and regulations. At September 30, 2014, distributable amount under Luxembourg law totals $22.1billion, as detailed below: (all amounts in thousands of U.S. dollars) Unaudited Retained earnings at December 31, 2013 under Luxembourg law Other income and expenses for the period ended September 30, 2014 Dividends approved Retained earnings at September 30, 2014 under Luxembourg law Share premium Distributable amount at September 30, 2014 under Luxembourg law 12Non-consolidated companies and business combinations a) Ternium At September 30, 2014, the closing price of the Ternium’s ADSs as quoted on the New York Stock Exchange was $24.05per ADS, giving Tenaris’s ownership stake a market value of approximately $552.5million. At September 30, 2014, the carrying value of Tenaris’s ownership stake in Ternium was approximately $606.2 million. 12Non-consolidated companies and business combinations (Cont.) b) Usiminas At September 30, 2014, the closing price of the Usiminas’ ordinary shares as quoted on the BM&FBovespa Stock Exchange was BRL6.64 (approximately $2.71) per share, giving Tenaris’s ownership stake a market value of approximately $67.7 million. At September 30, 2014, the carrying value of Tenaris’s ownership stake in Usiminas, was approximately $283.6 million. This amount includes goodwill and other tangible and intangible assets allocated in the purchase price for $42.0 million and $66.6 million, respectively. The Company reviews periodically the recoverability of its investment in Usiminas. To determine the recoverable value, the company estimates the value in use of the investment by calculating the present value of the expected cash flows. There is a significant interaction among the principal assumptions made in estimating Usiminas cash flow projections, which include: iron ore and steel prices, foreign exchange and interest rates, Brazilian GDP and steel consumption in the Brazilian market. Many of the above mentioned drivers of Usiminas recoverable value estimation showed a high degree of volatility during the third quarter of 2014 and as of the release of these financial statements. Brazil’s recently held presidential elections were one of the main causes of this volatility, as the runners-up to Brazil’s presidency were perceived as having significantly different economic policy views, creating a high level of uncertainty regarding the country’s future macro-economic environment. Since theacquisition of its investment in Usiminas and up to September 30, 2014, Tenaris reduced the carrying value of the investment by 44% through impairment charges, currency translation adjustments (“CTA”) due to the devaluation of the Brazilian currency against the US dollar and the results of the company. In the third quarter of 2014, the value of the investment in Usiminas declined by $33.7 million, mainly through CTA. Under this volatile and uncertain environment, the Company reviewed its value in use calculation with the information currently available and based on the long term potential and prospects of Usiminas, and determined no need for an impairment charge. Nevertheless, during the following months, Tenaris will closely follow the newly elected Brazilian government’s changes to economic policy, if any, together with the Brazilian Real exchange rate expectations, and will evaluate their impact in the drivers of Usiminas recoverable value. These matters could lead to further reductions in the carrying value of Tenaris investment in Usiminas, either through CTA or impairment charges. c) Investment in Power Plant - Techgen, S.A. de C.V. (“Techgen”) Following the execution of an August 2013 memorandum of understanding for the construction and operation of a natural gas-fired combined cycle electric power plant in the Pesquería area of the State of Nuevo León, Mexico, as of February 2014, Tenaris, Ternium and Tecpetrol International S.A. (a wholly-owned subsidiary of San Faustin S.A., the controlling shareholder of both Tenaris and Ternium) completed their initial investments in Techgen, S.A. de C.V., a Mexican project company owned 48% by Ternium, 30% by Tecpetrol and 22% by Tenaris.Tenaris and Ternium also agreed to enter into power supply and transportation agreements with Techgen, pursuant to which Ternium and Tenaris will contract 78% and 22%, respectively, of Techgen’s power capacity of between 850 and 900 megawatts. Tenaris is acting as a guarantor on different agreements and contracts entered by Techgen in relation with: ■ Gas transportation capacity starting on June 1, 2016 and ending on May 31, 2036, for which Tenaris has provided a guarantee in connection with these agreements of $63 million, corresponding to the 22% of the outstanding value as of September 30, 2014. ■ Purchase of power generation equipment and other services related to the equipment, for which Tenaris has provided a guarantee in connection with stand-by letters of credit issued by Techgen of an amount of $10.4 million. ■ An obligation of Techgen under a syndicated loan between with several banks. Tenaris issued a Corporate Guarantee covering 22% of the loan agreement that amounted to $800 million. When the loan is fully disbursed, the amounts guaranteed by Tenaris will be approximately $176 million. 12Non-consolidated companies and business combinations (Cont.) Business combinations In September 2014, Tenaris acquired 100% of the shares of Socobras Participações Ltda., that owned the remaining 50% of “Socotherm Brasil S.A.” (mainly assets acquired are PPE for $12.4 million, inventories for $4.3 million and cash and cash equivalents for $1.5 million), for a purchase price of $28.7 million. Net assets acquired amount to $9.6 million. Had the transaction been consummated on January 1, 2014, then Tenaris’s unaudited pro forma net sales and net income from continuing operations would not have changed materially. As of the date of issuance of these consolidated condensed interim financial statements, the Company has not yet completed its purchase price allocation procedures, once completed, certain modifications to the value attributed to the assets and liabilities acquired may be required. 13Related party transactions As of September 30, 2014: ■
